Filed 7/8/22 P. v. Readus CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080063

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCS184170)

 PIERRE RENEE READUS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael T. Smyth, Judge. Affirmed.
         Pierre Readus, in pro. per.; and Stephen M. Vasil, under appointment
by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         This appeal is from the denial of a post-judgment petition for

resentencing of a robbery conviction under Penal Code 1 section 1170.18




1     All further statutory references are to the Penal Code unless otherwise
stated.
(Proposition 47). Robbery convictions cannot be resentenced as
misdemeanors under that statute as a matter of law.
      In 2004, Pierre Renee Readus pleaded guilty to robbery (§ 211) and
evading an officer with reckless driving (Veh. Code, § 2800.2, subd. (a)).
Readus was granted probation, but after a series of probation revocations, in
2005, he was sentenced to prison for two years eight months.
      In 2021, Readus filed a petition for resentencing under section 1170.18
to resentence his robbery conviction as a misdemeanor. The court summarily
denied the petition without appointing counsel, on the grounds the robbery
count was not eligible for resentencing under section 1170.18.
      Readus filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has been unable to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Readus the opportunity
to file his own brief on appeal. Readus has responded, filing a one-page
statement. We will discuss his submission below.

                                DISCUSSION2
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S.738 (Anders), counsel
has identified two issues that were considered in evaluating the potential
merits of this appeal:
      1. Is a robbery conviction eligible for reduction to a misdemeanor
under section 1170.18?


2    The facts of the prior crimes are not relevant to the resolution of this
appeal.
                                       2
      2. Did the trial court prejudicially err in failing to appoint counsel
before denying the petition?
      In his one-page response, Readus asserts he took less than $950 in the
robbery; thus, he should have his robbery conviction reduced to a
misdemeanor. He also asserts the court erred in denying appointed counsel.
      Readus’s supplemental brief does not raise any arguable issues for
reversal on appeal. On this record, Readus does not raise any arguable issue
that robbery is a “wobbler” offense that could legally be reduced to a
misdemeanor.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Readus on this appeal.
                                DISPOSITION
      The order denying Readus’s petition for resentencing under
section 1170.18 is affirmed.




                                                                  HUFFMAN, J.

WE CONCUR:




McCONNELL, P. J.




O’ROURKE, J.



                                        3